DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2020 being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given by Jason Smith (Registration No. 60,574) on February 17, 2021.

3.	The application’s claim 10 has been amended as follows:
21. (Currently Amended) The method as claimed in claim [[1, wherein said device placed on the subject is a frame, a mask, a helmet or an overframe.


Reason For Allowance

1.	Claims 1, 5-22 and 25-27 are allowed.
2.	Following is an examiner's statement of reasons for allowance:


3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won, can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872